The facts and the conclusion of the court were announced by —
Lowe, L
Action of replevin to recover the possession of a buggy; judgment for plaintiff. Both parties, it seems, claim property under one Hohmon; the plaintiff by purchase, the defendant by the levy of his execution. The bona fiies of the claim of neither is sought to be questioned. The only point to be settled is, -whether the title of the property had legally passed at the time of the levy to the plaintiff, by his purchase under the following state ol facts, disclosed in the bill of exceptions, namely: That he, plaintiff, had purchased said buggy of Hohmon and paid him $80 therefor, before the defendant had levied his execution. That at the time of said purchase, said buggy was in the custody of one Stetsen, for safe keeping ; but the shafts, tongue and whiffletrees belonging to the same, were in the possession and at the house of plaintiff, which, after the purchase, he removed to his cellar under his storehouse. Stetsen, the bailee, was not notified of the sale to plaintiff till after the levy, but received pay for keeping said buggy, from plaintiff, after the same had been replevied. There was no bill of sale given at the time of the purchase. The defendant exhibited his execution, with the levy thereon, which was made while *583the buggy, except the shaftsj tongue and whiffletrees, were yet in the custody of the bailee. It is claimed by the defendant, that inasmuch as the levy was made under the circumstances above stated, before Stetsen, the bailee, had notice of the sale to plaintiff, the same should hold the property against said purchaser. The question thus raised is not different in principle from those settled in the cases of Allison et al. v. Barrel, 16 Iowa, and Thomas v. Hillhouse, decided at this term; and upon the authorities of these cases, the judgment below will be
Clarke & Davis for the appellant — Mdrall and Boal for the appellee.
Affirmed.